--------------------------------------------------------------------------------




Exhibit 10.1

English Translation of Employment Agreement

EMPLOYMENT AGREEMENT, dated on Feb. 24, 2010, is hereby entered into by and
between Chen (Veronica) Jing, a Chinese citizen with an identification number of
120106196601157029 (the “Executive”) and Tianjin Yayi Industrial Co., Ltd. with
the executive offices at 9 Xing Guang Road, Zhong Bei Industrial Zone, Xi Qing
District, Tianjin, China (the “Company”).

WHEREAS, the Company believes that the Executive is able to provide unique
management services for the Company, the Company’s controlling parent company
Yayi International Inc. which has been publicly traded (“Yayi International”)
and their subsidiaries and affiliates (Under this Agreement, Yayi International
Inc. and its subsidiaries and affiliated companies are collectively called “Yayi
Group”) and intends to retain the Executive as Yayi Group’s Chief Financial
Officer.

WHEREAS, the Company and the Executive have reached an Agreement in writing and
provided for the employment of the Executive by Yayi Group on the terms set
forth herein.

IT IS AGREED:

1.

Employment, Duties and Representations

 

 

1.1

Effective as of Feb. 24, 2010, the Company hereby agrees to offer the employment
of Chief Financial Officer (“CFO”) to the Executive and the Executive hereby
accepts such employment subject to the terms and conditions set forth in this
Agreement. During the term of this Agreement, the Executive shall make herself
available to the Yayi Group to pursue its business, subject to the supervision
and direction of the Board of Directors of the Company and Yayi International
Inc.

 

 

1.2

The Company will employ the Executive as Yayi Group’s CFO full time. The
Executive shall not accept any other employment (full time/part time) that is
not related to this position. The scope and responsibilities of the CFO shall
include the following businesses for Yayi Group:

 

a.

To proactively contact and market Yayi Group to the investment communities and
to establish good relationships with current and potential investors of Yayi
Group and effectively communicate with such thereof;

 

b.

To properly provide information regarding current activities of Yayi Group to
the relevant external parties, including banks, funds and investors;

 

c.

To formulate and implement relevant policies, procedures and strategies to
ensure the realization of Yayi Group’s financial strategy;

 

d.

To establish a strong financial system and strict internal control;

 

e.

To supervise all financial activities to ensure their compliance with applicable
laws and Yayi Group’s policies and charter documents;

1

--------------------------------------------------------------------------------

     



f.

To be responsible for providing financial statements timely and accurately in
compliance with US GAAP;

 

g.

To establish and direct a mechanism for solving financial problems timely;

 

h.

To establish and direct a mechanism for reducing costs and increasing
efficiency;

 

i.

To be responsible for Yayi Group’s financial planning;

 

j.

To participate in the business development and strategic planning of Yayi Group;



k.

To introduce investment policies for implementation of investment strategies
based on investment guidelines and to manage investment transactions thereof;



l.

To carry out strategic acquisition, capital management, and financing, pursuant
to the requirements of the Board of Directors of the Company and Yayi
International;



m.

To provide advice to the Executive Management Team and Board of Directors on
financial issues of Yayi Group;



n.

To quickly familiarize herself with relevant rules and regulations in the US and
China and to be responsible for enacting and implementing the tax strategic
planning for Yayi Group;

 

o.

Other responsibilities stipulated by the Board of Directors;

In addition, the CFO is the primary consultant for CEO and division supervisors
in term of strategic planning and management and shall be in charge of financial
and planning duties for Yayi Group, including, but not limited to, (1) company
strategy (2) financial strategy (3) budget and management control and (4)
financial management.

Company Strategy

The CFO shall play a leading role in coordinating and establishing a
comprehensive strategy to maximize value:

(1)

To ensure that the established plan could create the maximum value for Yayi
Group based on the current business status;

 

a.

To constantly evaluate such plan’s potential for value creation;

 

b.

To ensure that such plan is in direct connection with the main issues and
conduct evaluation repeatedly based on various assumptions and reasons that
could occur in business operations and provide external information for
reference with respect to value creation (e.g. certain business’ value for other
possible owners);

 

c.

To provide expert opinions to CEO and division supervisors in connection with
major proposals;

 

d.

To establish financial measurement standard and supervision system to keep track
of progress thereof;

 

(2)

To assist in establishing shareholder value; an expansion strategy for Yayi
Group and creating greater

 

a.

To provide comments for market opportunities that are closely related to the
current business;

2

--------------------------------------------------------------------------------

     



b.

To evaluate Yayi Group’s capacity to take advantage of such opportunities and
its asset conditions thereof, and propose suggestions to offset such incapacity
if any;

 

c.

To evaluate specific proposals in terms of business and financial aspects.

Financial Strategy

The CFO shall perform other obligations as set forth below:

The CFO shall be responsible for establishing, recommending and executing a
comprehensive financial strategy and providing support for Yayi Group’s
operational strategy and creating maximum value for the shareholders.

(1)

To propose recommendations in terms of capital whose value is created by
opportunities and dividend policies;

(2)

To design and manage to explain Yayi Group’s strategic points and operation
plans to investors and financial industry;

(3)

To negotiate and perform all major financial deals, including loans, stock
issuance and stock buy-back.

Budget and Management Control

The CFO shall establish and execute certain procedures to ensure that management
in Yayi Group obtain accurate information so as to define target goals, make
decisions and supervise operations thereof.

(1)

To coordinate and establish short term budget;

(2)

To define main incentive standard in each business division;

(3)

To ensure each business division has complete management control;

(4)

To evaluate incentives in each business division along with the CEO and division
supervisors.

Financial Management

The CFO shall ensure effective management for financial work in Yayi Group.

(1)

To ensure all reports for external use are complete and obligations are
fulfilled;

(2)

To establish control system to ensure property safety for Yayi Group;

(3)

To ensure completeness and high efficiency for cash management, accounts
receivable and accounts payable;

(4)

To perform all tax related duties;

(5)

To seek opportunities to lower tax obligations for Yayi Group;

(6)

To establish close contact and relationship with banks that hold accounts for
Yayi Group;

(7)

To manage risk management plans for Yayi Group.

3

--------------------------------------------------------------------------------

CFO and her team shall be responsible for managing important external
relationships, including:

(1)

financial institution (banks and investment banks);

(2)

external auditors;

(3)

supervising institutions and tax authorities.

 

1.3

Pursuant to the requirements such position entails, the Executive shall perform
and fulfill her responsibilities diligently and competently.

 

 

1.4

The Board of Directors of the Company or Yayi International may assign the
Executive such general management and supervisory responsibilities and executive
duties for the Company as are appropriate and commensurate with the Executive’s
position as CFO of the Company.

 

2.

Compensation and Benefits

 

 

2.1

Cash Compensation

The Company shall pay to the Executive an annual salary of RMB 800,000 pre tax
which will be paid on a monthly basis, i.e. the monthly salary shall be RMB
66,666.67. The annual salary is comprised of base salary, housing,
transportation and meals. The payment structure for each month’s salary shall be
as follows: The base salary shall be RMB 40,666.67; due to the fact that the
Executive is a Beijing citizen, the Company shall provide a rented high-end
apartment and a company vehicle for her work use in Tianjin (the total amount
for housing and car shall be RMB 22,000); the meal expense for each month shall
be RMB 4,000 per dime. During the employment, except for written statements
given in advance, the salary shall be paid on a monthly basis. The pay date
shall be the 18th of next month. If such date falls into a national holiday,
such payment shall be made on the first working date after such holidays.

2.2

Option

The Company shall request Yayi International to grant to the Executive an option
to purchase 250,000 shares of common stock of Yayi International from the date
the Executive starts working, which shall be approved by the Board of Directors
of Yayi International. Such options shall be valid for 4 years, 25% of which
(i.e. 62,500) shall be exercisable upon the first date after the Executive
completes the first 12 month of duties as stated herein, and the rest of which
shall be exercisable as 2.08% each month (5,208), to be fully exercised in 36
installments. The ceiling of the options shall be the above-mentioned
percentages and all unexercised options shall be carried over to the next
exercise. The Company shall cancel all unexercised options after ten years from
the grant of the options. The option can be exercised on a “cashless” basis.
Upon the approval from the Board of Directors of Yayi International, the
Executive shall sign an option agreement to reflect the above-mentioned with
Yayi International. The option agreement as stated herein is subject to the
employee equity incentive plan to be adopted by the Board of Directors of Yayi
International.

4

--------------------------------------------------------------------------------

Based on performance of the Executive each year, the salary as stated above
could be increased upon approval from the Board.

2.3

Insurance and Welfare

   

2.3.1

During the Agreement term, both Parties shall contribute various social security
funds, such as pension, unemployment and work accidents as required by state,
provincial and municipal regulations. Meanwhile, the Company shall periodically
notify the Executive of the status for the contribution of social insurance
funds.

2.3.2

The Company shall provide “Five Periods” work-related welfare (period,
pregnancy, birth, lactation and menopause) for female employees and medical
treatment shall the Executive abides by the “One Family One Child” policy in
accordance with regulations on the state, provincial and municipal level.

2.3.3

In the event the Executive suffers any disease or work-related injuries during
the contract term, the salary for her sick leaves, disease relief fees and other
fees for medical treatment provided shall be implemented according to the
standard not lower than the State, provincial and municipal mandatory standards.

2.3.4

In the event of the Executive’s demise, whether it is work-related, such
relevant compensations shall be paid by the social security or the Company
respectively in accordance with regulations as stipulated by the State or the
municipality thereof.

2.3.5

During the period which the Company stops operation and production due to
reasons not attributable to the Executive, benefits for various leaves, social
insurance and medical treatment entitled to the Executive in accordance with
regulations as stipulated by the State shall remain unchanged.

2.3.6

Other social welfares and benefits which the Executive may enjoy shall be
implemented in accordance with the rules and regulations promulgated by the
Company according to laws and regulations.

   

2.4

The Executive shall pay individual taxes pursuant to regulations of the
competent tax authorities, and the Company shall deduct a corresponding amount
from the monthly salary of the Executive and pay such amount on behalf of the
latter to the relevant tax authorities.

2.5

Other than the stipulated compensation and bonuses as stated above, Yayi Group
is not obligated to pay other fees in relation with the Executive’s fulfillment
of her duties stated herein.

 

 

3.

Term and Termination

 

 

3.1

The term of this Agreement is for a period of 3 years, beginning on Feb. 24,
2010 and

 

terminating on Feb. 23, 2013.

If neither Party notifies the other Party regarding termination of the Agreement
30 days before such expires, this Agreement shall be extended for another 2
years automatically.

5

--------------------------------------------------------------------------------

 

3.2 The Executive, by notice to the Company 30 days in advance, may terminate
this Agreement if one of following with respect to the Company occurs:

(1)

Failure to provide work protection or conditions as agreed to in this Agreement;

(2)

Failure to pay compensation or reimbursement in full and on time;

(3)

Failure to contribute social insurance fees on behalf of the Executive;

(4)

Establishing regulations in violation of laws and regulations which are
detrimental to the Executive;

(5)

Liquidation, bankruptcy or other events that would entitle the Executive to
terminate the Agreement as stated by laws and regulations.

If the Company coerces the Executive to perform through violence, threat or
other illegal and restraining method, or directs the Executive to work under
conditions that are in violation of relevant regulations and detrimental to the
Executive’s personal safety, the Latter is entitled to terminate the Agreement
immediately without any advanced notice to the Company.

3.3 The Company may terminate the agreement immediately without paying any
compensation if one of the following with respect to Executive occurs.

(1)

proved to be not qualified for this position during the probation period;

(2)

materially breaching Yayi Group’s rules and regulations and the refusal to carry
out the written instructions by the Board of Directors of Yayi International;

(3)

intentional fraud and dishonest actions by the Executive (“dishonest" shall mean
the Executive's knowingly making of a material misstatement to the Board of
Directors for the purpose of obtaining direct personal benefit);

(4)

establishing an employment relationship during the term of this Agreement by the
Executive with another company, causing negative impact on the process of
completing the duties stated herein under this Agreement or refusing to
remediate the damages after being requested by the Company;

(5)

conviction of any crime by the Executive

 

3.4 The Company, by written notice to the Executive 30 days in advance or paying
an extra month salary to the Executive, may terminate the agreement if one the
following with respect to Executive occurs.

(1)

Failure to conduct the original work or the work assigned alternatively by the
Company after the medical treatment period resulted from an illness or non-work
related injuries;

(2)

Incompetent for the work even after additional training procedures or being
assigned to another position;

(3)

Conditions based upon which this Agreement is signed have materially changed
which make it impracticable to perform, and after negotiations between the
Company and the Executive no agreement as to modification of this Agreement can
be reached.

6

--------------------------------------------------------------------------------

4. Confidential Information and Non-compete

The Executive agrees to enter into a separate standard “Confidentiality,
Non-compete and Intellectual Property Agreement” with the Company and fulfill
her obligations thereof.

5. Liability for Breach

If either Party to this Agreement is under any of the following circumstances,
the Party shall be liable for breach of the Agreement:

(a)

 

The Company violates the provisions of the Agreement and unilaterally terminate
this Agreement, unless otherwise provided by this Agreement;

(b)

 

The Executive resigns without consent from the Company.

Either Party in breach of this Agreement shall pay the other Party damages. The
standard damages shall be equal to twice of the salary the Executive has
actually received in the month prior to the date of breach.

If the damages as provided above are insufficient to cover losses incurred by
the other Party, the breaching Party shall compensate the other Party for the
actual loss caused by such breach.

The Executive warrants (1) that all the relevant information she provides to the
Company, including without limitations her identification, address, academic
credentials, work experiences and professional skills are true and accurate; (2)
that, by working for the Company and by entering into this Agreement with the
Company, the Executive does not violate any agreement on confidentiality or
non-competition entered into with her previous employer or any other company or
individual. If the Executive breaches this warranty, the Company has the right
to rescind this Agreement and demand that the Executive compensate the Company
for any losses due to such breach.

6. Miscellaneous Provisions

6.1 All notices provided for in this Agreement shall be in writing, and shall be
deemed to have been duly given when delivered personally to the party to receive
the same, when transmitted by electronic means, or when mailed first class
postage prepared, by certified mail, return receipt requested, addressed to the
party to receive the same at his/her or its address set forth below, or such
other address as the party to receive the same shall have specified by written
notice given in the manner provided for in this Article 6.1. All notices shall
be deemed to have been given as of the date of personal delivery, transmittal or
mailing thereof.

If to the Executive:
Address: 5-2-301, Phoenix Town, Xiangtai Road, Hexi District, Tianjin, China.
Zip code 300074
Telephone: +86 136 8204 7099

7

--------------------------------------------------------------------------------

If to the Company:
Address: D1-4, Xinmao Technology Zone, Huayuan Industrial Park, 16 Rongyuan
Road, Nankai District, Tianjin, China. Zip code: 300384
Telephone: +8622 5859 8970

6.2 In the event of any claims, litigation or other proceedings arising under
this Agreement (including, among others, arbitration under Article 3.4), the
Executive shall be reimbursed by the Company within thirty (30) days after
delivery to the Company of statements for the costs incurred by the Executive in
connection with the analysis, defense and prosecution thereof, including
reasonable attorneys' fees and expenses; provided, however, that Executive shall
reimburse the Company for all such costs if it is determined by a non-appealable
final decision of a court of law that the Executive acted in bad faith with the
intent to cause material damage to the Company in connection with any such
claim, litigation or proceeding.

 

6.3 The Company, shall to the fullest extent permitted by law, indemnify the
Executive for any liability, damages, losses, costs and expenses arising out of
alleged or actual claims (collectively, "Claims") made against the Executive for
any actions or omissions as an officer and/or director of the Company or its
subsidiary. To the extent that the Company obtains director and officers
insurance coverage for any period in which the Executive was an officer,
director or consultant to the Company, the Executive shall be a named insured
and shall be entitled to coverage thereunder.

 

6.4 All questions with respect to the construction of this Agreement, and the
rights and obligations of the parties hereunder, shall be determined in
accordance with the laws of China applicable to agreements made and to be
performed entirely in Tianjin, China.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Signed by:

 

/s/ Liu Li

Director/CEO

 

Signed by:

 

/s/ Chen Jing

8


--------------------------------------------------------------------------------